Citation Nr: 0024312	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-07 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from April 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  Since this matter stems from an original 
claim, the considerations highlighted by Fenderson are 
applicable.  Consequently, the issue in this case has been 
rephrased to reflect that the veteran is appealing the 
initial evaluation assigned for his service-connected 
hepatitis.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to the claim.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.

3.  The veteran's service-connected hepatitis is not 
manifested by minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance, necessitating 
dietary restriction or other therapeutic measures.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
10 percent for the veteran's service-connected hepatitis are 
not met.  38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, 
Diagnostic Code 7345 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's service medical records reveals 
that he was hospitalized in April 1975 for treatment of viral 
hepatitis.  The hospital report indicates that he experienced 
constipation and questionable yellowness of his eyes four 
days prior to admission, and noticed dark urine and 
gastrointestinal upset the day before he was admitted.  A 
physical examination revealed mild scleral icterus, and an 
enlarged liver.  The veteran became asymptomatic over the 
course of hospitalization, and liver function tests were 
compatible with improving viral hepatitis.  The discharge 
diagnosis was viral hepatitis, hepatitis-associated antigen 
negative.  The veteran was given a 14 day temporary profile.

No residuals of hepatitis were noted on separation 
examination in February 1976.

A March 1993 VA outpatient treatment record notes a history 
of exposure to hepatitis A, B and C, and mildly elevated 
liver function tests.  A gastrointestinal consultation was 
ordered.

An August 1993 gastrointestinal consultation report notes a 
history of acute hepatitis in the mid 1970s.  The veteran 
reported that he was currently asymptomatic.  He denied 
experiencing fever, chills or sweating, nausea, vomiting or 
diarrhea, weight loss, jaundice, melena, bright red blood per 
rectum, constipation, or a change in bowel or urine color.  
Serology testing was positive for hepatitis A and C, and a 
hepatitis B core antigen test was positive.  The report 
concludes that while liver function tests were mildly 
elevated, this could be due to prednisone use, or past 
alcohol use.

The veteran filed a claim of entitlement to service 
connection for hepatitis in October 1993.  This claim was 
denied by the RO in August 1994.

VA outpatient records show treatment for hepatitis from 
August 1994 to December 1997.  An October 1996 record notes a 
history of hepatitis A, B and C with chronic liver enzyme 
elevation.  A December 1996 report notes a history of 
hepatitis A, B and C with chronic liver nitrogen elevation.  
Chronic hepatitis was diagnosed.

The veteran sought to reopen his claim for service connection 
for hepatitis in January 1998.

According to a February 1998 VA examination report, the 
examiner reviewed the veteran's claims folder 
"extensively."  The physician related that the veteran 
experienced infectious hepatitis, or hepatitis A, during 
service in 1975, and subsequent serology testing was positive 
for hepatitis A.  He explained that while additional testing 
was positive for hepatitis B and C, the hepatitis B surface 
antigen was absent.  The examiner noted that the veteran 
contracted a sexually transmitted disease during service, and 
suggested that he could have contracted hepatitis B and C at 
that time.  He explained that because serology testing was 
not available for hepatitis B and C at that time, it was 
unclear when these diseases were acquired.  He reported that 
elevated liver enzymes in "recent years" could be 
attributable to hepatitis C or "other factors."  Current 
complaints included occasional loss of appetite and stomach 
pain, general weakness and fatigue.  The veteran denied 
experiencing jaundice, nausea, vomiting, ascites, or fluid 
retention.  There was no melena or hematochezia.

A physical examination revealed some possible slight 
epigastric tenderness on deep palpation of the abdomen with 
no organomegaly or masses.  There was no abdominal ascites or 
peripheral fluid accumulation, and no spider angioma or 
gynecomastia.  The diagnostic impression was "hepatitis with 
serological evidence of positivity of hepatitis A, hepatitis 
B, and hepatitis C."  The examiner commented that the 
veteran's complaints were too nonspecific to be attributed to 
hepatitis.

Based on this evidence, a May 1998 rating decision granted 
service connection for hepatitis, and assigned a 10 percent 
evaluation.  The veteran filed a notice of disagreement (NOD) 
with this evaluation the following month, and submitted a 
substantive appeal (Form 9) in April 1999, perfecting his 
appeal.

During a June 1999 VA examination, the veteran complained of 
easy fatigability, and stomach pain.  He reported that he did 
not have a "regular doctor," but visited the emergency room 
when treatment was needed.  He denied taking any "liver 
medications."  The veteran related that he was unsure if he 
ever experienced jaundice, but indicated that his eyes were 
yellow "all the time."  He denied experiencing chronic 
diarrhea.  While he gave a negative history of fever, he 
noted that he occasionally awakened in a cold sweat.  He 
reported that his appetite was variable, but his weight was 
stable.

The veteran was afebrile on physical examination.  The 
sclerae were anicteric, and the skin was not jaundiced.  An 
examination revealed that the abdomen was soft and non-tender 
without detectable hepatosplenomegaly or masses.  Normal 
bowel sounds were noted.  Serology testing was positive for 
hepatitis C, and the hepatitis B core antibody, and negative 
for the hepatitis B surface antigen.  Liver function tests 
were noted to be normal, with the exception of minor 
elevations of alkaline and serum glutamic oxaloacetic 
transaminase.  The final assessment was history of positive 
hepatitis C test, probable old hepatitis A infection, and no 
history of hepatitis B infection.  The physician explained 
that because hepatitis A is not a virus that causes chronic 
hepatitis, it was not responsible for the veteran's current 
symptoms.  She noted that the unusual hepatitis B serology 
test results may have reflected a subacute infection in 1993.  
The examiner noted the veteran's history of schizophrenia, 
and his "somewhat suspect history," and concluded that his 
current symptoms were not related to his hepatitis infection.

The RO continued the 10 percent evaluation of the veteran's 
service-connected hepatitis later that month.

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist in the development of evidence 
pertinent to the claim.  38 U.S.C.A. 5107.  The Board is 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required to 
satisfy the duty to assist.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

It is essential in the evaluation of a disability that it be 
reviewed in relation to its history.  38 C.F.R. § 4.1 (1999).  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  See 
38 C.F.R. § 4.113 (1999).  Accordingly, ratings from 
Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
Instead, a single evaluation must be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.114 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

The veteran's service-connected hepatitis is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7345.  Diagnostic Code 7345 provides that 
healed, non-symptomatic infectious hepatitis warrants a 
noncompensable evaluation.  A 10 percent evaluation is 
assignable for infectious hepatitis manifested by 
demonstrable liver damage with mild gastrointestinal 
disturbance.  A 30 percent rating is warranted for minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  A 60 percent rating is appropriate where there is 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
38 C.F.R. § 4.114, Diagnostic Code 7345 (1999).

Following a review of the record, the Board finds that an 
initial evaluation in excess of 10 percent is not warranted 
for the veteran's service-connected hepatitis.  On VA 
examination in February 1998, the veteran denied experiencing 
jaundice, nausea, vomiting, ascites, or fluid retention, and 
there was no melena or hematochezia.  While a physical 
examination showed some possible slight epigastric tenderness 
on deep palpation of the abdomen, no organomegaly or masses 
was noted.  There was no abdominal ascites or peripheral 
fluid accumulation, and no spider angioma or gynecomastia.  
The examiner opined that the veteran's complaints of 
occasional loss of appetite and stomach pain, and general 
weakness and fatigue, were too nonspecific to be attributed 
to his service-connected hepatitis.

During the June 1999 VA examination, the veteran complained 
of easy fatigability and stomach pain, but denied 
experiencing chronic diarrhea or fever.  Although he reported 
a variable appetite, his weight was stable.  A physical 
examination revealed that the veteran was afebrile, and there 
was no evidence of anicteric sclerae, jaundice, or ascites.  
An examination of the abdomen was negative for 
hepatosplenomegaly, masses or tenderness.  While serology 
testing was positive for hepatitis C, and the hepatitis B 
core antibody, the examiner indicated that liver function 
tests were essentially normal.  The final assessment was 
history of positive hepatitis C test, probable old hepatitis 
A infection, and no history of hepatitis B infection.  The 
physician concluded that the veteran's current symptoms were 
not related to his service-connected hepatitis.

The veteran is competent to describe symptoms perceptible to 
a lay party, however, as a lay party he is not competent to 
link such symptoms, for example fatigue, to an underlying 
disability that itself is not subject to lay observation.  
Clearly, the question of whether his subjective symptoms are 
attributable to hepatitis falls into the area where more than 
simply his evidentiary assertions are required to link the 
manifestations to the service-connected disability.  In this 
case, not one but two examiners have questioned whether there 
is any link between the veteran's subjective complaints and 
the service-connected disability.  There is no indication 
that dietary restriction or other therapeutic measures are 
required due to the service-connected disability.  There is 
no showing of minimal or moderate liver damage due to the 
service-connected disorder.  Therefore, the assignment of an 
initial evaluation in excess of 10 percent is not warranted 
under Diagnostic Code 7345.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis on which to assign 
a higher schedular disability evaluation.  

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  38 
U.S.C.A. § 5107.  In reaching its decision, the Board has 
considered the complete history of the disability in question 
as well as current clinical manifestations and the effect the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.16 (1999).  However, the 
preponderance of the available evidence in the present case 
is against the claim for an initial evaluation in excess of 
10 percent for the service-connected hepatitis.

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board finds that the evidence 
supports the conclusion that there was no actual variance in 
the severity of the veteran's service-connected hepatitis 
during the appeal period that would sustain a higher rating 
for any time frame.  Accordingly, the Board does not find 
evidence that the veteran's disability evaluation should be 
increased for any separate period based on the facts found 
during the appeal period.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for hepatitis is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

